EXHIBIT 10.50


DARDEN RESTAURANTS, INC. 2002
STOCK INCENTIVE PLAN


RESTRICTED STOCK UNIT AWARD AGREEMENT FOR TODD BURROWES


This Restricted Stock Unit Award Agreement (the “Agreement”) is between Darden
Restaurants, Inc., a Florida corporation (the “Company” or “Corporation”), and
you (Todd Burrowes), a person notified by the Company, and identified in the
Company’s records, as the recipient of an Award of Restricted Stock Units during
the Company’s fiscal year 2016. This Agreement is effective as of July 28, 2015,
the date communicated to you and set forth in the Company’s records (the “Grant
Date”).


The Company wishes to award to you a number of Restricted Stock Units, subject
to certain restrictions as provided in this Agreement, in order to carry out the
purpose of the Company’s 2002 Stock Incentive Plan (the “Plan”).


Accordingly, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Company and you hereby agree as follows:


1.Award of Restricted Stock UnitsThe Company hereby grants to you, effective as
of the Grant Date, an Award of Restricted Stock Units for that number of
Restricted Stock Units having an aggregate Fair Market Value equal to the value
communicated to you and set forth in the Company’s records and as reflected
below (the “RSUs”), on the terms and conditions set forth in such communication,
this Agreement and the Plan. Each RSU represents the right to receive, on the
vesting date or dates communicated to you and set forth in the Company’s
records, one share of the Company’s Common Stock, no par value (the “Common
Stock”).


(a)
RSUs having an aggregate Fair Market Value on the Grant Date equal to

$800,000, based on the closing sales price of the shares of Common Stock on the
New York Stock Exchange as reported in the consolidated transaction reporting
system on the Grant Date.


2.
Rights with Respect to the RSUs



The RSUs granted hereunder do not and shall not give you any of the rights and
privileges of a shareholder of Common Stock, other than the right to receive
dividends and other distributions as provided in Sections 9(b) and 9(c) hereof.
Your rights with respect to the RSUs shall remain forfeitable at all times prior
to the date or dates on which such rights become vested, and the restrictions
with respect to the RSUs lapse, in accordance with Sections 3 or 5 hereof.


3.
Vesting



Subject to the terms and conditions of this Agreement, the RSUs shall vest, and
the restrictions with respect to the RSUs shall lapse, on the date or dates and
in the amount or amounts communicated to you and set forth in the Company’s
records and as reflected below if




--------------------------------------------------------------------------------




you remain continuously employed by the Company or an Affiliate of the Company
until the respective vesting dates.


(a)The grant of RSUs under Section 1(a) above shall vest 100% on the fourth
anniversary of the Grant Date, in each case subject to your continued employment
with the Company or an Affiliate of the Company through such date.


4.
Definitions of Change in Control, Cause and Good Reason.



(a)Change in Control. For purposes of this Agreement, a “Change in Control”
shall mean:


(i)Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) becomes the beneficial owner (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 30% or more of either (x) the
then-outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (y) the combined voting power of the then- outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however,
that, for purposes of this Section 4(a)(i), the following acquisitions shall not
constitute a Change in Control: (A) any acquisition directly from the Company,
(B) any acquisition by the Company, (C) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any company
controlled by, controlling or under common control with the Company or (D) any
acquisition pursuant to a transaction that complies with Sections 4(a)(ii)(x),
(y) and (z);


(ii)Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or securities of another
entity by the Company or any of its subsidiaries (each, a “Business
Combination”), in each case unless, following such Business Combination, (x) all
or substantially all of the individuals and entities that were the beneficial
owners of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 50% of the then-outstanding shares of
common stock (or, for a non-corporate entity, equivalent securities) and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors (or, for a non-corporate entity,
equivalent governing body), as the case may be, of the entity resulting from
such Business Combination (including, without limitation, an entity that, as a
result of such transaction, owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership immediately prior to such
Business Combination of the Outstanding Company Common Stock and the Outstanding
Company Voting Securities, as the


2

--------------------------------------------------------------------------------




case may be, (y) no Person (excluding any entity resulting from such Business
Combination or any employee benefit plan (or related trust) of the Company or
such entity resulting from such Business Combination) beneficially owns,
directly or indirectly, 30% or more of, respectively, the then-outstanding
shares of common stock (or, for a non-corporate entity, equivalent securities)
of the entity resulting from such Business Combination or the combined voting
power of the then-outstanding voting securities of such entity, except to the
extent that such ownership existed prior to the Business Combination, and (z) at
least a majority of the members of the board of directors (or, for a
non-corporate entity, equivalent governing body) of the entity resulting from
such Business Combination were members of the Board at the time of the execution
of the initial agreement or of the action of the Board providing for such
Business Combination; or


(iii)Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.


(b)Cause. Your employment may be terminated for Cause if the Committee
administering the Plan, after you shall have been afforded a reasonable
opportunity to appear in person together with counsel before the Committee and
to present such evidence as you deemed appropriate, determines that Cause
exists. For purposes of this Agreement, “Cause” means (i) an act or acts of
fraud or misappropriation on your part which result in or are intended to result
in your personal enrichment at the expense of the Company and which constitute a
criminal offense under State or Federal laws, (ii) your continued failure to
substantially perform your duties with the Company (other than any such failure
resulting from your incapacity due to physical or mental illness), after a
written demand for substantial performance is delivered to you by the Committee,
which demand specifically identifies the manner in which the Committee believes
that you have not substantially performed your duties; (iii) your willful
engagement in conduct that is demonstrably and materially injurious to the
Company, monetarily or otherwise; or (iv) your conviction of, or entering into a
plea of either guilty or nolo contendere to, any felony, including, but not
limited to, a felony involving moral turpitude, embezzlement, theft or similar
act that occurred during or in the course of your employment with the Company.
For purposes of this Agreement, an act, or failure to act, shall not be deemed
to be “willful” unless it is done, or omitted to be done, by you in bad faith or
without a reasonable belief that the action or omission was in the best
interests of the Company.


(c)
Good Reason. For purposes of this Agreement, “Good Reason” means:



(i)without your express written consent, (A) the assignment to you of any duties
inconsistent in any substantial respect with your position, authority or
responsibilities as in effect during the 90-day period immediately preceding the
date of the consummation of a Change in Control or (B) any other substantial
adverse change in such position (including titles), authority or
responsibilities; or


(ii)a material reduction in your base salary, target annual bonus opportunity,
long-term incentive opportunity or aggregate employee benefits as in effect
immediately prior to the date of the consummation of a Change in Control,


3

--------------------------------------------------------------------------------




other than (A) an inadvertent failure remedied by the Company promptly after
receipt of notice thereof given by you or (B) with respect to aggregate employee
benefits only, any such failure resulting from an across-the-board reduction in
employee benefits applicable to all similarly situated employees of the Company
generally.


You shall only have Good Reason if (A) you have provided notice of termination
to the Company of any of the foregoing conditions within ninety (90) days of the
initial existence of the condition, (B) the Company has been given at least
thirty (30) days following receipt of such notice to cure such condition, and
(C) if such condition is not cured within such thirty (30) day period, you
actually terminate employment within sixty
(60) days after the notice of termination. Your mental or physical incapacity
following the occurrence of an event described above in clauses (i) or (ii)
shall not affect your ability to terminate employment for Good Reason and your
death following delivery of a notice of termination for Good Reason shall not
affect your estate’s entitlement to settlement of the RSUs as provided hereunder
upon a termination of employment for Good Reason.


5.
Early Vesting; Forfeiture.



(a)If you cease to be employed by the Company or an Affiliate of the Company
prior to the vesting of the RSUs pursuant to Section 3 hereof, your rights to
all of the unvested RSUs shall be immediately and irrevocably forfeited, except
that:


(i)notwithstanding the vesting provisions contained in Section 3 above, but
subject to the other terms and conditions contained in this Agreement, if,
within two years after the date of the consummation of a Change in Control that
occurs after the Grant Date, the Company terminates your employment for any
reason other than for Cause, death or Disability, or you terminate employment
for Good Reason, you shall become immediately and unconditionally vested in all
RSUs and the restrictions with respect to all of the RSUs shall lapse;


(ii)if you die prior to the vesting of the RSUs pursuant to Section 3 hereof,
then the RSUs will vest on a pro rata basis on the date of your death, based on
the number of full months of employment completed from the Grant Date to the
date of your death, divided by the number of full months in the vesting period
for any unvested RSUs, and your rights to all of the unvested RSUs shall be
immediately and irrevocably forfeited. No transfer by will or the applicable
laws of descent and distribution of any RSUs which vest by reason of your death
shall be effective to bind the Company unless the Committee administering the
Plan shall have been furnished with written notice of such transfer and a copy
of the will or such other evidence as the Committee may deem necessary to
establish the validity of the transfer; or


(iii)if you become Disabled (as defined below) prior to the vesting of the RSUs
pursuant to Section 3 hereof, then the RSUs will vest on a pro rata basis on the
date on which the Committee administering the Plan makes the


4

--------------------------------------------------------------------------------




determination that you are Disabled, based on the number of full months of
employment completed from the Grant Date to the date on which the Committee
administering the Plan makes the determination that you are Disabled, divided by
the number of full months in the vesting period for any unvested RSUs, and your
rights to all of the unvested RSUs shall be immediately and irrevocably
forfeited. For purposes of this Agreement, “Disabled” means you have a
disability due to illness or injury which is expected to be permanent in nature
and which prevents you from performing the material duties required by your
regular occupation, all as determined by the Committee administering the Plan.


6.
Restriction on Transfer



Except as contemplated by Section 5(a)(ii) hereof, none of the RSUs may be sold,
assigned, transferred, pledged, attached or otherwise encumbered, and no attempt
to transfer the RSUs, whether voluntary or involuntary, by operation of law or
otherwise, shall vest the transferee with any interest or right in or with
respect to the RSUs.


7.
Financial Restatements.



This Section 7 only applies to you if at any time you were or are designated as
an officer- level employee in the Company payroll system with the Peoplesoft
identifier “OFC” or its equivalent. Notwithstanding the provisions of Sections 3
and 5 of this Agreement, if (a) the Company is required to restate its financial
statements due to fraud and (b) the Committee administering the Plan determines
that you have knowingly participated in such fraud, then the Committee may, in
its sole and absolute discretion, at any time within two years following such
restatement, require you to, and you shall immediately upon notice of such
Committee determination, return to the Company any shares of Common Stock
underlying RSUs that vested under this Agreement and any dividends or other
distributions with respect to the vested RSUs received by you or your personal
representative and pay to the Company in cash the amount of any proceeds
received by you or your personal representative from the disposition or transfer
of any such shares of Common Stock, in each case during the period commencing
two years before the beginning of the restated financial period and ending on
the date of such Committee determination. In addition, all of your rights to
RSUs that are not vested on the date that the Committee makes such determination
shall be immediately and irrevocably forfeited. Notwithstanding anything to the
contrary in this Section 7, the Committee shall have the authority and
discretion to make any determination regarding the specific implementation of
this Section 7 with respect to you.


8.
Settlement of RSUs.



No shares of Common Stock shall be issued to you prior to the date on which the
RSUs vest, in accordance with the terms and conditions communicated to you and
set forth in the Company’s records. After the RSUs vest pursuant to Sections 3
or 5 hereof, the Company shall promptly, but no later than 30 days following the
applicable vesting date, cause to be issued in your name one share of Common
Stock for each RSU and pay to you any accumulated distributions (less applicable
tax withholding) pursuant to Sections 9(b) and (c) hereof. Following payment of
the applicable withholding taxes pursuant to Section 10 hereof, the


5

--------------------------------------------------------------------------------




Company shall promptly cause such shares of Common Stock (less any shares
withheld to pay taxes) to be delivered, either by book-entry registration or in
the form of a stock certificate or certificates, registered in your name or in
the names of your legal representatives, beneficiaries or heirs, as the case may
be.


9.
Distributions and Adjustments.



(a)If any RSUs vest subsequent to any change in the number or character of the
Common Stock of the Company (through any stock dividend or other distribution,
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase or exchange of shares
or otherwise) occurring after the Grant Date, you shall then receive upon such
vesting the number and type of securities or other consideration which you would
have received if such RSUs had vested prior to the event changing the number or
character of the outstanding Common Stock.


(b)Any additional shares of Common Stock, any other securities of the Company
and any other property (except for cash dividends or other cash distributions)
distributed with respect to the shares of Common Stock underlying the RSUs prior
to the date or dates the RSUs vest shall be subject to the same restrictions,
terms and conditions as the RSUs to which they relate and shall be promptly
deposited with the Secretary of the Company or a custodian designated by the
Secretary. Any such accumulated distributions shall be distributed to you in
accordance with Section 8 hereof. If the RSUs are forfeited prior to vesting,
any accumulated distributions payable in respect of such RSUs shall also be
forfeited.


(c)Any cash dividends or other cash distributions payable with respect to the
shares of Common Stock underlying the RSUs prior to the vesting of the RSUs
shall be distributed to you upon the vesting of the RSUs in the amount
originally declared, without interest. Any such accumulated cash dividends or
other cash distributions shall be distributed to you in accordance with Section
8 hereof. If the RSUs are forfeited prior to vesting, any accumulated cash
dividends or other cash distributions payable in respect of such RSUs shall also
be forfeited.


10.
Taxes.



(a)You acknowledge that you will consult with your personal tax advisor
regarding the income tax consequences of the grant of the RSUs, the vesting of
the RSUs, the receipt of shares of Common Stock upon the vesting of the RSUs and
any other matters related to this Agreement. In order to comply with all
applicable federal, state or local income tax laws or regulations, the Company
may take such action as it deems appropriate to ensure that all applicable
federal, state or local payroll, withholding, income or other taxes, which are
your sole and absolute responsibility, are withheld or collected from you.


(b)In accordance with the terms of the Plan, and such rules as may be adopted by
the Committee administering the Plan, you may elect to satisfy any applicable
tax withholding obligations arising from the receipt of, or the lapse of
restrictions relating


6

--------------------------------------------------------------------------------




to, the RSUs by (i) delivering cash (including check, draft, money order or wire
transfer made payable to the order of the Company), (ii) having the Company
withhold a portion of the shares of Common Stock, cash or other property
otherwise to be delivered having a Fair Market Value equal to the amount of such
taxes, or (iii) delivering to the Company shares of Common Stock having a Fair
Market Value equal to the amount of such taxes. The Company will not deliver any
fractional share of Common Stock but will pay, in lieu thereof, the Fair Market
Value of such fractional share of Common Stock. Your election must be made on or
before the date that the amount of tax to be withheld is determined.


(a)Non-Disclosure.


(i)During the course of your employment, before and after the execution of this
Agreement, and as consideration for the restrictive covenants entered into by
you herein, you have received and will continue to receive some or all of the
Company’s various Trade Secrets (as defined under applicable law) and
confidential or proprietary information, which includes the following whether in
physical or electronic form: (1) data and compilations of data related to
Business Opportunities, (2) computer software, hardware, network and internet
technology utilized, modified or enhanced by the Company or by employee in
furtherance of employee’s duties with the Company; (3) compilations of data
concerning Company products, services, customers, and end users including but
not limited to compilations concerning projected sales, new project timelines,
inventory reports, sales, and cost and expense reports; (4) compilations of
information about the Company’s employees and independent contracting
consultants; (5) the Company’s financial information, including, without
limitation, amounts charged to customers and amounts charged to the Company by
its vendors, suppliers, and service providers; (6) proposals submitted to the
Company’s customers, potential customers, wholesalers, distributors, vendors,
suppliers and service providers; (7) the Company’s marketing strategies and
compilations of marketing data; (8) compilations of data or information
concerning, and communications and agreements with, vendors, suppliers and
licensors to the Company and other sources of technology, products, services or
components used in the Company’s business; (9) the Company’s research and
development records and data; and (10) any summary, extract or analysis of such
information together with information that has been received or disclosed to the
Company by any third party as to which the Company has an obligation to treat as
confidential (“Confidential Information”). “Business Opportunities” means all
ideas, concepts or information received or developed (in whatever form) by
employee concerning any business, transaction or potential transaction that
constitutes or may constitute an opportunity for the Company to earn a fee or
income, specifically including those relationships that were initiated,
nourished or developed at the Company’s expense. Confidential Information does
not include data or information: (1) which has been voluntarily disclosed to the
public by the Company, except where such public disclosure has been made by you
without authorization from the Company; (2) which has been independently
developed and disclosed by others; or (3) which has otherwise entered the public
domain through lawful means.


7

--------------------------------------------------------------------------------






(ii)All Confidential Information, Trade Secrets, and all physical and electronic
embodiments thereof are confidential and are and will remain the sole and
exclusive property of the Company. During the term of employment and for a
period of five (5) years following the termination of your employment with the
Company for any reason, with or without cause, and upon the initiative of either
you or the Company, you agree that you shall protect any such Confidential
Information and Trade Secrets and shall not, except in connection with the
performance of your remaining duties for the Company, use, disclose or otherwise
copy, reproduce, distribute or otherwise disseminate any such Confidential
Information or Trade Secrets, or any physical or electronic embodiments thereof,
to any third party; provided, however, that you may make disclosures required by
a valid order or subpoena issued by a court or administrative agency of
competent jurisdiction, in which event you will promptly notify the Company of
such order or subpoena to provide the Company an opportunity to protect its
interests.


(iii)Upon request by the Company and, in any event, upon termination of the your
employment with the Company for any reason, you will promptly deliver to the
Company (within twenty-four (24) hours) all property belonging to the Company,
including but without limitation, all Confidential Information, Trade Secrets
and all electronic and physical embodiments thereof, all Company files, customer
lists, management reports, memoranda, research, Company forms, financial data
and reports and other documents (including but not limited to all such data and
documents in electronic form) supplied to or created by you in connection with
your employment with the Company (including all copies of the foregoing) in your
possession or control, and all of the Company’s equipment and other materials in
your possession or control. You agree to allow the Company, at its request, to
verify return of Company property and documents and information and/or permanent
deletion of the same, through inspection of personal computers, personal storage
media, third party websites, third party e-mail systems, personal digital
assistant devices, cell phones and/or social networking sites on which Company
information was stored during your employment with the Company.


(iv)Nothing contained herein shall be in derogation or a limitation of the
rights of the Company to enforce its rights or your duties under the applicable
law relating to Trade Secrets.


(b)Non-Competition. You agree that, while employed by the Company and for a
period of twenty-four (24) months following the termination of your employment
with the Company for any reason, with or without cause, whether upon the
initiative of either you or the Company (the “Restricted Period”), you will not
provide or perform the same or substantially similar services, that you provided
to the Company, on behalf of any Direct Competitor, directly (i.e., as an
officer or employee) or indirectly (i.e., as an independent contractor,
consultant, advisor, board member, agent, shareholder, investor, joint venturer,
or partner), anywhere within the United States of America (the “Territory”).
“Direct Competitor” means any individual, partnership, corporation, limited
liability company, association, or other group, however organized, who competes
with the Company in the full service restaurant business.


8

--------------------------------------------------------------------------------






(i)If you are a resident of California and subject to its laws, the restrictions
set forth in paragraph (b) above shall not apply to you.


(ii)Nothing in this provision shall divest you from the right to acquire as a
passive investor (with no involvement in the operations or management of the
business) up to 1% of any class of securities which is: (i) issued by any Direct
Competitor, and (ii) publicly traded on a national securities exchange or
over-the- counter market.


(c)Non-Solicitation. You agree that you shall not at any time during your
employment and during the Restricted Period, on behalf of yourself or any other
Person, directly or by assisting others, solicit, induce, encourage or cause any
of the Company’s vendors, suppliers, licensees, or other Persons with whom the
Company has a contractual relationship and with whom you have had Material
Contact during the last two years of your employment, to cease doing business
with the Company or to do business with a Direct Competitor. “Material Contact”
means contact between you and a Person:
(1) with whom or which you dealt on behalf of the Company; (2) whose dealings
with the Company were coordinated or supervised by you; (3) about whom you
obtained Confidential Information in the ordinary course of business as a result
of your association with the Company; or (4) who receives products or services
authorized by the Company, the sale or provision of which results or resulted in
compensation, commission, or earnings for you within two years prior to the date
of the termination of your employment with the Company. “Person” means any
individual, firm, partnership, association, corporation, limited liability
entity, trust, venture or other business organization, entity or enterprise.


(d)Non-Recruitment. You agree that during the course of employment and during
the Restricted Period, you will not, on behalf of yourself or any other Person,
directly or by assisting others, solicit, induce, persuade, or encourage, or
attempt to solicit, induce, persuade, or encourage, any individual employed by
the Company, with whom you have worked, to terminate such employee’s position
with the Company, whether or not such employee is a full-time or temporary
employee of the Company and whether or not such employment is pursuant to a
written agreement, for a determined period, or at will. The provision of this
paragraph shall only apply to those individuals employed by the Company at the
time of solicitation or attempted solicitation. If you are a resident of
California and subject to its laws, the restrictions set forth in paragraph (c)
above and this paragraph (d) shall be limited to apply only where Employee uses
or discloses Confidential Information or Trade Secrets when engaging in the
restricted activities.


(e)Acknowledgements. You acknowledge that the Company is in the business of
marketing, developing and establishing its restaurant brands and concepts on a
nationwide basis and that the Company makes substantial investments and has
established substantial goodwill associated with its restaurant brands and
concepts, supplier relationships and marketing programs throughout the United
States. You therefore acknowledge that the Territory in which the Company’s
Business is conducted is, at the very least, throughout the United States. You
further acknowledge and agree


9

--------------------------------------------------------------------------------




that it is fair and reasonable for the Company to take steps to protect its
Confidential Information, Trade Secrets, good will, business relationships,
employees, economic advantages, and/or other legitimate business interests from
the risk of misappropriation of or harm to its Confidential Information, Trade
Secrets, good will, business relationships, employees, economic advantages,
and/or other legitimate business interests. You acknowledge that the
consideration, including this Award Agreement, continued employment, specialized
training, and the Confidential Information and Trade Secrets provided to you,
gives rise to the Company’s interest in restraining you from competing with the
Company and that any limitations as to time, geographic scope and scope of
activity to be restrained are reasonable and do not impose a greater restraint
than is necessary to protect Company’s Confidential Information, Trade Secrets,
good will, business relationships, employees, economic advantages, and/or other
legitimate business interests, and will not prevent you from earning a
livelihood.


(f)Survival of Covenants. The provisions and restrictive covenants in this
Section of this Agreement shall survive the expiration or termination of this
Agreement for any reason. You agree not to challenge the enforceability or scope
of the provisions and restrictive covenants in this Section. You further agree
to notify all future persons, or businesses, with which you become affiliated or
employed by, of the provisions and restrictions set forth in this Section, prior
to the commencement of any such affiliation or employment.


(g)Injunctive Relief. You acknowledge that if you breach or threaten to breach
any of the provisions of this Agreement, your actions will cause irreparable
harm and damage to the Company which cannot be compensated by damages alone.
Accordingly, if you breach or threaten to breach any of the provisions of this
Agreement, the Company shall be entitled to injunctive relief, in addition to
any other rights or remedies the Company may have. You hereby waive the
requirement for a bond by the Company as a condition to seeking injunctive
relief. The existence of any claim or cause of action by you against the
Company, whether predicated on this Agreement or otherwise, shall not constitute
a defense to the enforcement by the Company of your agreements under this
Agreement.


(h)Forfeiture. In the event that you violate the terms of this Section, you
understand and agree that in addition to the Company’s rights to obtain
injunctive relief and damages for such violation, any and all rights to any
award under this Agreement, whether vested or unvested, shall be forfeited and
extinguished.


1.
General Provisions.



(a)Interpretations. This Agreement is subject in all respects to the terms of
the Plan. A copy of the Plan is available upon your request. Terms used herein
which are defined in the Plan shall have the respective meanings given to such
terms in the Plan, unless otherwise defined herein. In the event that any
provision of this Agreement is inconsistent with the terms of the Plan, the
terms of the Plan shall govern. Any question of administration or interpretation
arising under this Agreement shall be determined by


10

--------------------------------------------------------------------------------




the Committee administering the Plan, and such determination shall be final,
conclusive and binding upon all parties in interest.


(b)No Right to Employment. Nothing in this Agreement or the Plan shall be
construed as giving you the right to be retained as an employee of the Company
or any Affiliate of the Company. In addition, the Company or an Affiliate of the
Company may at any time dismiss you from employment, free from any liability or
any claim under this Agreement, unless otherwise expressly provided in this
Agreement.


(c)Securities Matters. The Company shall not be required to deliver any shares
of Common Stock until the requirements of any federal or state securities or
other laws, rules or regulations (including the rules of any securities
exchange) as may be determined by the Company to be applicable are satisfied.


(d)Headings. Headings are given to the sections and subsections of this
Agreement solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Agreement or any provision hereof.


(e)Arbitration. Except for injunctive relief as set forth herein, the parties
agree that any dispute between the parties regarding this Agreement shall be
subject to Steps 3 and 4 of the Darden Dispute Resolution Process (the “DRP”)
and submitted to binding arbitration in Orlando, Florida pursuant to the DRP.


(f)Governing Law. This Agreement shall be governed and construed in accordance
with the laws of the State of Florida (without giving effect to the conflict of
law principles thereof). Employee agrees that the state and federal courts of
Florida shall have jurisdiction over any litigation between you and the Company
regarding this Agreement, and you expressly submit to the exclusive jurisdiction
and venue of the federal and state courts sitting in Orange County, Florida.


(g)Notices. You should send all written notices regarding this Agreement or the
Plan to the Company at the following address:


Darden Restaurants, Inc.
Supervisor, Stock Compensation Plans 1000 Darden Center Drive
Orlando, FL 32837


(h)Award Agreement and Related Documents. This Restricted Stock Unit Award
Agreement shall have no force or effect unless you have been notified by the
Company, and identified in the Company’s records, as the recipient of a
Restricted Stock Unit Award Grant. YOU MUST REVIEW AND ACKNOWLEDGE ACCEPTANCE OF
THE TERMS OF THIS AGREEMENT, INCLUDING SPECIFICALLY THE RESTRICTIVE COVENANTS,
BY EXECUTING THIS AGREEMENT ELECTRONICALLY VIA YOUR ESTABLISHED ACCOUNT ON THE
MORGAN STANLEY SMITH BARNEY WEBSITE WITHIN 60 DAYS OF THE


11

--------------------------------------------------------------------------------




DATE OF GRANT; PROVIDED, HOWEVER, THAT THE COMMITTEE MAY, AT ITS DISCRETION,
EXTEND THIS DATE. FAILURE TO ACCEPT THE REFERENCED TERMS AND TO EXECUTE THIS
AGREEMENT ELECTRONICALLY WILL PRECLUDE YOU FROM RECEIVING YOUR RESTRICTED STOCK
UNIT GRANT. In connection with your Restricted Stock Unit Grant and this Award
Agreement, the following additional documents were made available to you
electronically, and paper copies are available on request directed to the
Company’s Compensation Department: (i) the Plan; and (ii) a Prospectus relating
to the Plan.




12